On the Merits.
DOWDELL, J.
The plaintiff sued to recover damages for personal injury sustained by him in alighting from a moving train of the defendant. The complaint, as amended, contained four counts, to each and all of which the plea of the general issue? was interposed, and to the first, third, and fourth counts special pleas of contributory negligence. The judgment entry recites that issue was joined on plea of not, guilty, and on special pleas 7 and 9, and on special replication No. 2. Upon the conclusion of the whole evidence, the court, at the request of the defendant in writing, gave, the general affirmative charge with hypothesis to find for the defendant.
The second count of the complaint was intended, and so treated by both the plaintiff and defendant, as one for willful and intentional wrong and injury. Then? was a total absence of evidence showing or tending to show willful or intentional wrong on the part of the defendant’s servants, or such gross negligence as would he tantamount to w.antonness; and hence no error was committed in the giving of the general charge to find for the defendant as to the second count.
The third count of the. complaint bases the. plaintiff's right of recovery for the injury sustained for alleged uegligence in the management and operation of the train while the defendant’s conductor was assisting plaintiff *599in alighting from the train on which the plaintiff was a passenger. This count does not aver that the train was at the time in motion, and for ought that appears in the averments of the complaint the train had stopped at the station of the plaintiff’s destination. There is a total absence of any evidence showing or tending to show that the plaintiff, at the time of alighting from the train and receiving his injury, was assisted or being assisted by the conductor or any other servant of the defendant to alight from the train, or that at the time the train was negligently managed or operated. The undisputed evidence shows that the train was slackening its speed and gradually slowing down for Falkville, the place of plaintiff’s destination, when plaintiff debarked Avliile the train Avas yet immng and without assistance from any one. There was clearly no error in the giving of the general affirmative charge in favor of the defendant as to the third count- of the complaint.
The iirst and fourth counts of the complaint proceed upon the theory that the train on AAdiich the- plaintiff AA'as a passenger was not- scheduled to stop at Falkville, plaintiff's station for debarking, but Avas one of the trains of the defendant company which, instead of alAvays stopping at said station for the purpose of discharging its passenger's, usually sloAved' doAvn and slackedened its speed to a rate rendering it sufficiently safe for passengers to debark at said station, and all of Avhich the plaintiff knew, and that the plaintiff, acting on the invitation of the conductor to alight from said train at said time and place, and believing it- to be safe, in attempting to alight Avas throAvn to the ground and injured. The plaintiff’s OAvn testimony shows that Avlien the train Avas nearing Falkville the plaintiff was asleep, and the conductor came to him and awakened him “and called out ‘Falkville,’ or ‘This is Falkville,’ and then avh]bed towards the door and opened it and stood to one side; that plaintiff immediately got up and Avith an umbrella and grip in his hapds started towards the door, following the conductor. When witness (plaintiff) got to the door, he passed out by the conductor onto the platform, and then onto the steps of *600the coach in which he was riding, and looked to see if he was at the station, and observed objects familiar to him, such as Patterson’s store and barn, while he was standing on the steps of the coach; that neither the conductor nor any agent or servant of the defendant said or did anything else to him.” Witness further testified “that he had a handbag or grip, about 16 inches long and 5 or 6 inches wide at the bottom, and a umbrella in his right hand; that the umbrella was hanging on the frame of the grip and pointed downward, or in a perpendicular direction, and he had this grip and umbrella in his hand when he stepped off; that at the time the train reached Falkville, and when he stepped off, it was between 2 and 3 o’clock at night, and that the night was dark, but starlight, and light enough for him to see general outlines of objects, but could not see distinctly the surface of the ground. It looked dark.” The plaintiff further testified that he remained on the steps of the coach from two to three minutes before attempting to alight, and that he was about 10 years of age, and that his hearing and sight were good. The plaintiff further testified that, when he attempted to alight he supposed that the train was moving at the rate of about two miles an hour, but, when testifying, that, his opinion was that the train was running at the rate of eight or ten miles per hour.
The undisputed evidence in the case shows that, when the conductor aroused the plaintiff from his sleep and announced the station of Falkville, the train had begun to slacken its speed and from that time was continuing to slow down for the station until it came to a standstill, which, in fact, it did immediately after the plaintiff alighted and fell, receiving his iniuries. 'The first and fourth counts aver that the plaintiff was “directed and invited” by the defendant’s conductor to debark from the train. The insistence in argument of the plaintiff is that in attempting to alight from the train he was acting upon the invitation of defendant’s conductor, and that in so doing he did no more than an ordinarily prudent man would have done under the same circumstances ,and that, therefore, he was free *601from any negligence that contributed to his injury, There was no express invitation from the conductor to the plaintiff to alight from the train, and whether there was or not an implied invitation from the announcement by the conductor of the station Falkville, and his after conduct in opening the door and stepping to one side, we need not discuss, since this would be wholly immaterial, if the plaintiff, in attempting to alight, was himself guilty of-negligence which contributed to his injury.
We recognize the general rule that alighting from a moving train is not. necessarily negligence per se; but, as was said in Watkins v. Birmingham Ry. & Elec. Co., 120 Ala. 152, 24 South. 394, 43 L. R. A. 297, “there may be, it is true, exceptional circumstances attending the attempt thus to alight, such as the great speed of the train, the age or infirmity of the passenger, or his being-incumbered with bundles or children, or other facts wdiicli render the attempt so obviously dangerous that the court may, where the testimony is undisputed, declare as matter of law that the passenger’s conduct was reckless and negligent.” Here the undisputed facts are that the train was at the time running from six to ten miles an hour; that the plaintiff stood upon the steps from two to three minutes before attempting to alight, able to discern, and in fact discerning, the general outline of objects which the train was passing, and thereby enabled to determine the speed of the train, and familiar with the place and its surroundings, having-lived there for 15 years, and, being at the time incumbered with his baggage, voluntarily attempted to alight from the train. In making the venture it is very evident that the plaintiff did not rely upon any invitation, express or implied, from the conductor to debark. By his own statement he stood upon the steps from two to three minutes while the train was continuing to slacken its speed, and neither the conductor nor any other servant of the defendant was on the platform, and no one said anything to him. He exercised his own judgment and made his own calculations, without any fault attributable to any one else than himself, and there was *602no error in tlie trial court’s instructing the jury that, the plaintiff was, on the undisputed evidence, as matter of law, guilty of negligence which contributed proximately lo his own injury.
The defendant being entitled to the general affirmative charge, as requested, this renders unnecessary consideration of other rulings of the court assigned as error.—Smith v. Ga. Pac. Ry. Co., 88 Ala. 540, 7 South. 119, 7 L. R. A. 323, 16 Am. St. Rep. 63; Bently v. Ga. Pac. Ry. Co., 86 Ala. 484, 6 South. 37.
Finding no reversible error in the record, the judgment appealed frpm will he affirmed.
Affirmed.
I-Iaradkon, Simpson, and Anderson, JJ., concur.